Citation Nr: 0520775	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  04-05 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
October 1945 rating decision that denied service connection 
for a perforated left eardrum.  

2.  Entitlement to an effective date earlier than August 26, 
1999, for the award of service connection and compensation 
for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1942 to August 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California, which 
granted service connection for bilateral hearing loss, rated 
30 percent, effective August 26, 1999, and found that there 
was no CUE in the October 1945 RO decision denying service 
connection for a perforated left eardrum.    


FINDINGS OF FACT

1.  The October 1945 rating decision denying service 
connection for a perforated left ear drum was not 
inconsistent with the evidence of record and was in 
accordance with controlling law and regulations.

2.  An unappealed rating decision in January 1972 denied 
service connection for hearing loss.  

3.  After the January 1972 rating decision, a statement from 
the veteran, received August 26, 1999, was the earliest 
communication from him which may reasonably be construed as 
seeking to reopen a claim of service connection for hearing 
loss.


CONCLUSIONS OF LAW

1.  There was no CUE in the October 1945 rating decision that 
denied service connection for a perforated left ear drum, and 
that decision remains final.  38 U.S.C.A. §§ 5109A, 7105 
(West 2002); 38 C.F.R. § 3.105 (2004). 

2.  An effective date prior to August 26, 1999, for the award 
of service connection for hearing loss is not warranted.  
38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant case, 
the VCAA applies to the issue involving the effective date, 
but not to the CUE claim.  CUE claims are based on the 
evidence of record and law in effect at the time of the 
challenged VA decision, and the notice and duty to assist 
provisions of the VCAA do not apply to such claims.  Livesay 
v. Principi, 15 Vet. App. 165 (2001).  The Board finds that 
the mandates of the VCAA are met with regard to the effective 
date issue.  

The effective date claim has been considered on the merits.  
The veteran was advised of VA's duties to notify and assist 
in the development of the claim in letters dated in May 2003.  
These letters informed the veteran of his and VA's 
responsibilities in claims development, and specifically 
informed him of the type of evidence that was needed to 
establish this claim.  The letters, the rating decision in 
March 2003, and the statement of the case (SOC) dated in 
November 2003, all notified the veteran of applicable laws 
and regulations (including provisions relating to effective 
dates), of what the evidence showed, and why his claim for an 
earlier effective date was not been granted.  Notice on the 
"downstream" issue of an earlier effective date was 
properly provided via SOC.  See VAOPGCPREC 8-2003 (Dec. 
2003).  

Regarding notice content, the veteran was advised verbatim in 
the May 2003 letters to submit any other evidence or 
information he thinks may support his claim.  Through that 
letter, and additional correspondence noted above, he was 
asked to identify or submit any additional medical evidence 
which may support the claim, advised of the type of evidence 
that was needed to submit to establish his claim, and asked 
to assist in obtaining any outstanding medical records or any 
other evidence or information supporting the claim.  He is 
not prejudiced by the Board's proceeding without any further 
notice; he has been notified of everything necessary. 

Regarding the duty to assist, the RO sought and obtained the 
veteran's service medical records as well as records of his 
post-service medical treatment.  The veteran has not 
identified any pertinent evidence outstanding.  Given the 
nature of the matter at hand, the decision will essentially 
be based on the evidence of record.  VA's notice and 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

A progress record from the Hendrick Memorial Hospital 
indicated that in February 1939 the veteran was treated for a 
draining left ear.  It was noted that the left ear problem 
was from an old condition.  On the veteran's October 1942 
examination prior to entrance into service, the veteran noted 
that he was previously rejected from the service due to a 
perforated ear drum.  Physical examination of the ear, nose 
and throat revealed a perforated membrane.  Hearing was noted 
to be 20/20 in the right ear and 15/20 in the left.  In 
December 1943, the veteran was seen for an ear, nose, and 
throat examination to address the perforated left ear drum 
and to obtain a medical opinion as to whether a discharge was 
warranted on the basis of the ear problem.  Physical 
examination revealed a large central perforation of the left 
drum, without discharge.  Hearing was noted to be 15/15 in 
both ears.  It was noted that the veteran had 5 percent 
hearing loss in the right ear and 18 percent hearing loss in 
the left ear.  The diagnosis was otitis media, chronic, left, 
and non-suppurative.  It was determined that a medical 
discharge was not necessary.  A January 1944 record indicated 
that the veteran was reassigned and returned to duty.  The 
final diagnosis included otitis media, chronic, left, non-
suppurative, and mild.  It was noted that the condition 
existed prior to service and was unchanged.  Clinical records 
from May and June 1944 noted a history of chronic otitis 
media for 15 years, which drained occasionally, and a 
perforated left ear drum.  A June 1945 record indicated that 
the left ear was draining.  On the August 1945 examination 
prior to separation, it was noted that the veteran was not 
disabled or suffering from any wound, injury or disease.  The 
report showed that the veteran had a perforated left ear drum 
treated in Kingman, Arizona in 1943.  It was indicated that 
this condition did not exist prior to service, was not 
aggravated by service, was incurred in service, and did not 
cause a present physical defect.  Physical examination 
revealed no ear, nose, and throat abnormalities.  The 
veteran's hearing at separation was 15/15 in each ear.

In an August 1945 claim, the veteran reported that his 
perforated left ear drum was believed to have been caused by 
concussion from shell fire in April 1943.  The veteran 
provided a current address in Tulsa, Oklahoma  

In October 1945, the RO denied the veteran's claim for 
service connection for the perforated left ear drum.  The 
Rating Sheet indicated that the veteran was noted as having 
had a perforated membrane and slight defective hearing in the 
left ear at induction, and that the condition was reported as 
normal at discharge.  The veteran was informed of the RO 
denial by way of an October 1945 letter sent to the Tulsa 
address that the veteran provided on his claim for benefits.  
 
A December 1946 record indicates that the veteran's address 
was changed to Los Angeles, California.  A March 1947 record 
shows that the veteran was living in Honolulu, Hawaii.

A VA examination report signed in March 1948 indicated that 
the veteran had complaints of increased discharge from the 
left ear, with occasional bleeding and earache for the past 
three months.  He indicated that the condition had its onset 
in 1926, with a recurrence in 1943.  Physical examination of 
the ears revealed normal auditory canals without discharge.  
A perforated left tympanic membrane was noted.  Ordinary 
conversation was heard at 20 feet in the right ear and at 12 
feet in the left.  Additional comments indicated that the 
veteran perforated his left ear drum while swimming in 1926.  
He entered military service in October 1942 with a perforated 
left ear drum.  He developed an earache with discharge and 
bleeding from the left ear in gunnery practice in Kingman, 
Arizona in the latter part of 1943.  He was hospitalized for 
a week, followed by dispensary treatment for three months.  
Treatment at five other hospitals in 1944 and 1945 was noted.  
Ear discharge was noted to have continued until the present 
examination.  Increased drainage was noted in the last three 
months.  The diagnosis was perforated left ear drum.  
The veteran was hospitalized for two weeks in November 1948 
with a diagnosis of moderate, chronic, suppurative 
mastoiditis on the left.  The cause was undetermined.  He 
underwent mastoidectomy in December 1948.

Rating Sheets dated in January and March 1949 indicated that 
the additional evidence did not warrant a change in the 
veteran's service-connected status.  A March 1949 letter 
notified the veteran at his address in Honolulu, Hawaii.

In November 1971, the veteran submitted a statement 
indicating that he wished to reopen his claim for service 
connection for hearing loss.  VA advised the veteran in a 
November 1971 letter that he would have to submit additional 
evidence with regard to his claim.  The veteran submitted a 
December 1971 record from a private physician noting left ear 
problems including drainage.  A January 1972 rating decision 
confirmed the prior denial of service connection and found 
that the evidence submitted was insufficient to establish 
service connection for hearing loss.  A January 1972 letter 
from VA informed the veteran that the additional evidence was 
reviewed, and that his claim for service connection was 
denied.  

In a statement received in August, 1999, the veteran 
indicated that he wished to reopen his claim for service 
connection for hearing loss.  

In statements dated in May and August 2000, the veteran 
asserted that he was never notified of the result of his 1945 
claim for service connection.  

In a statement dated in May 2002, the veteran indicated that 
he had a perforated left eardrum prior to service, and that 
this condition was aggravated during service by noise-filled 
environments and being in close proximity to concussive 
blasts.     

In a July 2002 statement, the veteran alleged that the RO 
decision in October 1945 involved CUE.  His contentions were 
essentially as follows: (1) the RO neglected to consider his 
entire record and medical history in assessing the degree of 
impairment due to inservice injury or aggravation; (2) the RO 
failed to order a comprehensive examination to determine the 
extent of inservice aggravation on the perforated left ear 
drum; and (3) the RO failed to properly notify him of the 
October 1945 decision denying service connection.  

Private medical records dating from 1993 through 2003 show 
that the veteran was treated by numerous physicians for 
hearing impairment, left greater than right, and mastoiditis.  
A December 1993 record indicated that the veteran had some 
conductive hearing loss on the left side probably due to 
ossicular removal due to his prior mastoidectomy.   In a 
February 2003 private audiometric summary, the diagnosis was 
moderate to severe sensorineural hearing loss in the right 
ear, severe to profound mixed hearing loss in the left ear, 
and tinnitus as secondary to the hearing loss.  The 
audiologist indicated that the veteran's condition was 
related to exposure to high intensity sounds in situations as 
a flight line mechanic and gunner instructor while serving in 
the military.  He further stated that it was more likely than 
not that the veteran's hearing loss is related to events in 
the military.  A February 2003 VA summary of examination for 
organic hearing loss reported pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
55
65
75
LEFT

80
105
105+
105+

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 24 percent in the left ear.

In March 2003, the RO granted service connection for 
bilateral hearing loss, with a 30 percent rating effective 
August 26, 1999, the date of receipt of the veteran's 
statement seeking to reopen the claim for service connection.  
 
In statements in his May 2003 notice of disagreement and 
February 2004 VA Form 9, the veteran repeated his earlier 
contentions.

III.  Analysis
A.  CUE in the October 1945 RO decision

An unappealed rating decision is final based on the evidence 
of record (and may not be revised based on the record (unless 
it is shown that the decision involved CUE).  38 U.S.C.A. 
§ 7105.  Where CUE is found in a prior RO decision, the prior 
decision will be reversed or revised.  For the purposes of 
authorizing benefits, reversal or revision of the prior 
decision on the grounds of CUE has the same effect as if the 
correct decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which  
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to  
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a);  Pierce v. Principi, 240 F.3d 1348 
(Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); 
Fugo v.  Brown, 6 Vet. App. 40 (1993).

In the October 1945 rating decision VA adjudicators denied 
service connection for a perforated left ear drum on the 
basis that no abnormality was found on August 1945 
examination prior to separation.  That finding was entirely 
consistent with the evidence of record.  While service 
medical records clearly showed that the veteran had a 
perforated left ear drum prior to entry into service, and had 
treatment for left ear problems during service, the August 
1945 examination prior to separation  specifically indicated 
that the veteran was not disabled or suffering from any 
wound, injury or disease.  Furthermore, while it was noted 
that a perforated left ear drum was treated in 1943, it was 
also noted that this condition was not aggravated by military 
service, and significantly, that the veteran had no present 
physical defect.  No ear abnormality was noted on physical 
examination, and hearing was 15/15 in each ear.  The veteran 
did not offer (or identify) any further evidence in rebuttal.   

In 1945 (under then Regulation 1(a), Part I, Paragraph I) as 
now (38 U.S.C.A. § 1110), the threshold requirement for 
establishing service connection for a claimed disability was 
a showing of current disability.  Service connection could 
not be granted absent such showing.  The October 1945 
adjudicators/rating board made their decision based on the 
only competent contemporaneous evidence of record, i.e., the 
August 1945 examination prior to separation from service 
(when no disability of the left ear was found).  Under the 
controlling law and regulations, without a showing of current 
disability involving the left ear, the adjudicators had no 
option but to deny service connection for such disability.  
The medical finding of no present disability is not 
irreconcilable with the facts of a preservice perforated left 
ear drum and of left ear complaints or symptoms during 
service, as such could have healed.  For the October 1945 
adjudicators to have found that the veteran did have a left 
ear disability which could be service connected, they would 
have had to substitute their own lay opinions for the 
findings of a physician with medical training, which is 
impermissible.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991). If there was any competent evidence at the time that 
the veteran had a left ear disability, it was incumbent on 
him to present it (or identify it).  

Without a finding of current left ear disability, neither the 
presumption of soundness on entry in service, nor the 
presumption of aggravation were factors for consideration in 
October 1945.  Soundness on entry in service is irrelevant 
without a finding of current disability.  And without any 
current disability, there can be no finding of increased 
disability (so as to establish aggravation).  

As to the allegation that the veteran was not notified of the 
October 1945 decision, the record includes a copy of the 
notice letter.  Furthermore, when he again sought service 
connection for  left ear disability in 1971, he was clearly 
aware of the prior adjudication as he indicated he sought to 
"reopen" the claim.  Finally even if there was inadequate 
notice, such would not establish error in any decision, but 
would merely toll the period for appeal.

The Board has considered the veteran's other two assertions 
as to CUE in the 1945 decision.  While the veteran contends 
that the 1945 adjudicators did not consider all the evidence 
then of record, this does not appear to be the case.  As 
explained above, the evidence in October 1945 did not show 
the presence of a current left ear disability.  The veteran 
contends that VA should have requested another examination; 
however such would have only been necessary if the separation 
examination was inadequate.  At any rate, VA's breach of the 
duty to assist cannot form the basis for a claim of CUE, 
because such a breach creates only an incomplete rather than 
incorrect record.  See Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).      

In short, the October 1945 rating decision was supported by 
the evidence, was consistent with the governing legal 
criteria, and did not involve CUE.  

B.  Effective date of service connection for hearing loss 

The effective date of an award of compensation based on 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof 
(emphasis added).  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
A specific claim in the form prescribed by the Secretary 
........must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
the Secretary.  38 U.S.C.A. § 5101(a).  

Here, the veteran's claim for service connection for a 
perforated eardrum was denied in October 1945, and that 
decision was confirmed by rating actions of January and March 
1949.  The veteran was notified of these decisions and did 
not appeal.  The veteran's original claim for service 
connection for hearing loss was denied in January 1972.  The 
veteran was notified and did not appeal, and this 
adjudication is also final.

The veteran contends that the date of receipt of his initial 
claim of service connection for ear problems (1945) should be 
the effective date of the award of service connection and 
compensation.  The pertinent facts are not in dispute, and 
the law, specifically 38 U.S.C.A. §§ 5101 & 5110, is 
dispositive in this matter.   Together, these two Sections 
mandate that a claim must be specific, and that the effective 
date of an award of compensation based on a claim reopened 
after final adjudication, (as is the case here), shall not be 
earlier than the date of receipt of the application thereof 
(emphasis added).  Here, the first communication from the 
veteran specifying a claim to reopen the issue of service 
connection for hearing loss after the final adjudication in 
January 1972, was his letter received August 26, 1999.  There 
is no legal basis for entitlement to benefits for hearing 
loss prior to that date. 

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  The record does not 
include any communication from the veteran or his 
representative after January 1972 and prior to August 1999 
that may reasonably be construed as an indication he was 
seeking to reopen the claim for service connection for 
hearing loss.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the law not the evidence is dispositive, the 
Board should deny an appeal because of an absence of a legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The veteran has failed to 
allege facts which meet the criteria in the law or 
regulations, and this claim must be denied.





ORDER

The appeal to establish CUE in an October 1945 rating 
decision denying service connection for a perforated left ear 
drum is denied. 

An effective date earlier than August 26, 1999, for the award 
of service connection (and compensation) for bilateral 
hearing loss is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


